
QuickLinks -- Click here to rapidly navigate through this document


Exhibit 10.2



FIRST AMENDMENT TO EMPLOYMENT AGREEMENT


        This First Amendment to Employment Agreement is made and entered into as
of January 16, 2002, by and between PriceSmart, Inc., a Delaware Corporation
("Employer") and John Hildebrandt ("Executive").


Recitals


A)On June 1, 2001 an Employment Agreement was made and entered into by and
between Employer and Executive.

B)Pursuant to a Memorandum dated October 16, 2001, Executive's Annual Base
Salary was increased to $177,000, effective as of September 1, 2001.

C)Employer and Executive now desire to further amend the Employment Agreement,
as set forth hereinbelow:


Agreement


1.Section 3.1 of the Agreement which provides:

        3.1    Term.    The term of Executive's employment hereunder shall
commence on June 1, 2001 and shall continue until March 31, 2002 unless sooner
terminated or extended as hereinafter provided.

        is hereby amended, effective January 16, 2002, to provide as follows:

        3.1    Term.    The term of Executive's employment hereunder shall
commence on June 1, 2001 and shall continue until March 31, 2003 unless sooner
terminated or extended as hereinafter provided.

2.All other terms of the Employment Agreement shall remain unaltered and fully
effective.

        Executed in San Diego, California, as of the date first written above.

EXECUTIVE   EMPLOYER
 
 
PRICESMART, INC.
John Hildebrandt
 
By: /s/ Gilbert A. Partida
/s/ John Hildebrandt
 
Name: Gilbert A. Partida
 
 
Its: Chief Executive Officer

--------------------------------------------------------------------------------



QuickLinks


Exhibit 10.2



FIRST AMENDMENT TO EMPLOYMENT AGREEMENT
Recitals
Agreement
